Order entered July 18, 1935, denying plaintiff’s motion to punish defendant for contempt for. alleged failure to comply with a judgment directing the defendant to do certain things with respect to a certain mechanical refrigeration apparatus, affirmed, with ten dollars costs and disbursements. The finding that the judgment was complied with concludes the plaintiff, by reason of its being based on a personal inspection by the court. (Braisted v. Brooklyn & R. B. R. R. Co., 46 App. Div. 204; Haber v. Paramount Ice Corporation, 239 id. 324, 326; affd., 264 N. Y. 98; Gucker v. Lewis, 249 App. Div. 858.) Order entered November 8, 1935, denying plaintiff’s motion to renew or reargue the prior motion to punish defendant for contempt of court, affirmed, without costs. No opinion. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.